 

EVERYTHINGAMPED, CORP.

 

Date: Nov 16, 2016

 

To: Nov 16, 2019

 

Dear Mr Phil Aspin

 

This is to confirm the terms of your appointment as a Non-Executive Director of
EverythingAmped, Corp. (the “Company”).

 

Overall, in terms of time commitment, we expect your attendance at all the Board
of Directors (the “Board”) meetings, meetings of the audit, compensation and
nomination committees of the Board (as applicable) and the General Meetings (if
requested). In addition, you will be expected to devote appropriate preparation
time ahead of each meeting. Board meetings may be held within or outside the
United States of America as the Company may decide.

 

By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the expectations of this position.

 

1. For and in consideration of the services to be performed by you, Company
agrees to pay you as follows:

 

1.1 Fee equal to the amount of $__1,500___ (U.S. Dollars) per board meeting
(“Fee”).

 

1.2 Stock. Subject to all approvals required by law, the Company will grant you,
pursuant to the incentive plan to be adopted by the Company, if any (the “Plan”)
and upon such terms and conditions as determined by the Compensation Committee
or the Board (as applicable), _300,000___ common stock of the Company, par value
US$ 0.01_ per share (the “Stock”).

 

1.2.1 Term of Stock. All Stock, without derogating from the aforesaid, if the
Plan that shall be approved by the Company shall include additional provisions
related to the Stock, such provisions shall also apply with respect to all Stock
granted to you under this letter of appointment.

 

1.2.2 Vesting . All Stock granted to you shall vest in __3___ equal installments
of _100,000_ per year on each of the 1st , 2nd and 3rd anniversary of the date
of the Stock grant in accordance with the terms and conditions of the Plan.

 

1.2.3 General . All Stock granted to you shall be in effect subject to your
continuous service as a member of the Board and subject to the terms and
conditions of the Plan, including such terms related to vesting and expiration,
and subject to such terms and conditions as will be approved by the Company, at
its sole discretion. In case of contradiction between the provisions of this
letter of appointment and the provisions of the Plan, the provisions of the Plan
shall supersede.

 

1.2.4 Certain Representations. You represent and agree that you are accepting
the Stock being issued to you pursuant to this Agreement (collectively, the
“Securities”) for your own account and not with a view to or for sale of
distribution thereof. You understand that the Securities are restricted
securities and you understand the meaning of the term “restricted securities.”
You further represent that you were not solicited by publication of any
advertisement in connection with the receipt of the shares and that you have
consulted tax counsel as needed regarding the shares.

 

1.3 Company agrees to reimburse you for out-of-pocket expenses incurred by you
in connection with your service (including out of pocket expenses and
transportation expenses, provided that such expenses are against original and
valid receipts and pre-approved by the Company in writing (the “Expenses”).

 

1.4 Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within seven (7) days of the end of each calendar month
during the term of this letter of appointment.

 

1.5 For the avoidance of any doubt, the Fees and the Stock (subject to their
terms) and the aforementioned Expenses constitute the full and final
consideration for your appointment, and you shall not be entitled to any
additional consideration, of any form, for your appointment and service.

 

2. The term of your appointment as a Non-Executive Director of the Company shall
be for three years or until the next Annual Meeting of Stockholders.

 

 1 

   

 

3. You will undertake such travelling as may reasonably be necessary for the
performance of your duties, including travelling overseas for Board meetings and
site visits if required.

 

4. You will undertake such duties and powers relating to the Company, and any
subsidiaries or associated companies of the Company (the “Group”) as the Board
may from time to time reasonably request. Directors have the same general legal
responsibilities to the Company as any other director. The Board as a whole is
collectively responsible for promoting the success of the Company by directing
and supervising the Company’s affairs, inter alia , as follows:

 

  ● Providing entrepreneurial leadership of the Group within a framework of
prudent and effective controls which enable risk to be assessed and managed; and
        ● Setting the Group’s strategic aims, ensures that the necessary
financial and human resources are in place for the Group to meet its objectives
and reviews management performance; and         ● Setting the Group’s values and
standards and ensures that its obligations to its shareholders and others are
understood and met.

 

5. Confidential Information

 

5.1 Confidential Information You undertake to the Company that you shall
maintain in strict confidentiality all trade, business, technical or other
information regarding the Company, the Group, its affiliated entities and their
business affairs including, without limitation, all marketing, sales, technical
and business know-how, intellectual property, trade secrets, identity and
requirements of customers and prospective customers, the Company’s methods of
doing business and any and all other information relating to the operation of
the Company (collectively, the “Confidential Information”). You shall at no time
disclose any Confidential Information to any person, firm, or entity, for any
purpose unless such disclosure is required in order to fulfil your
responsibilities as director. You further undertake that you shall not use such
Confidential Information for personal gain.

 

“Confidential Information” shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by you, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is otherwise
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company. In the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or other process)
to disclose any Confidential Information, it is agreed that you, to the extent
practicable under the circumstances, will provide the Company with prompt notice
of any such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this paragraph 6. If a protective
order or the receipt of a waiver hereunder has not been obtained, you may
disclose only that portion of the Confidential Information which you are legally
compelled to disclose.

 

5.2 Blackout Period . You understand that we have a policy pursuant to which no
officer, director or key executive may not engage in transactions in our stock
during the period commencing two weeks prior to the end of a fiscal quarter and
ending the day after the financial information for the quarter and year have
been publicly released. As a member of the audit committee, if you have
information concerning our financial results at any time, you may not engage in
transactions in our securities until the information is publicly disclosed.

 

6. Term and Termination

 

6.1 Subject to paragraph 6.2 hereunder, this appointment shall terminate
immediately and without claim for compensation on the occurrence of any of the
following events:

 

6.1.1 if you resign as a director of the Company for any reason; and/or

 

6.1.2 if this appointment is cancelled by the holder or the holders of the
shares by which you were appointed; and/or

 

6.1.3 if you were appointed by other directors in order to temporary fill
vacancy on the Board and said appointment is cancelled by the Board; and/or

 

6.1.4 if you are removed or not re-appointed as a director of the Company at a
General Meeting of the Company in accordance with the requirements of Nevada
Revised Statutes and/or any other applicable law or regulation (the “Law”)
and/or the Company’s Articles of Incorporation; and/or

 

 2 

   

 

6.1.5 if you have been declared bankrupt or made an arrangement or composition
with or for the benefit of your creditors; and/or

 

6.1.6 if you have been disqualified from acting as a director (including, but
not limited to, an event in which you are declared insane or become of unsound
mind or become physically incapable of performing your functions as director for
a period of at least 60 days) ; and/or

 

6.1.7 with your death and if you are a corporation or either entity, with your
liquidation.

 

6.1.8 if an order of a court having jurisdiction over the Company requires you
to resign.

 

6.2 Any termination of this letter of appointment shall be without payment of
damages or compensation (except that you shall be entitled to any accrued Fees
or Expenses properly incurred under the terms of this letter of appointment
prior to the date of such termination).

 

6.3 On termination of this appointment, you shall return all property belonging
to a Group company, together with all documents, papers, disks and information,
howsoever stored, relating to a Group company and used by you in connection with
this position with the Company.

 

7. Subject to the proper performance of your obligations to the Company under
this letter of appointment and any applicable law, the Company agrees that you
will be free to accept other appointments and directorships provided that:

 

7.1 They do not in any way conflict with the interests of the Company or any
member of the Group; and

 

7.2 They do not restrict you from devoting the necessary time and attention
properly to services to be performed under this letter of appointment; and

 

7.3 In the event that you become aware of any potential conflicts of interest,
these must be disclosed to the Chairman and/or the Chief Executive Officer (the
“CEO”) of the Company as soon as they become apparent.

 

8. The performance of individual directors and the Board and its committees is
evaluated annually. If, in the interim, there are any matters which cause you
concern about your position, you should discuss them with the Chairman and/or
the CEO as soon as is appropriate.

 

9. In addition to any right pursuant to applicable law, occasions may arise when
you consider that you need professional advice in the furtherance of your duties
as a director. Circumstances may occur when it will be appropriate for you to
seek such advice from independent advisors at the Company’s expense, to the
extent provided under applicable law and subject to the prior written approval
of the CEO.

 

10. This letter refers to your appointment as a director of the Company and your
(possible) membership of the audit, nomination and the remuneration committees
of the board.

 

11. You shall procure that you comply at all times with the Company’s inside
trading policies as in effect from time to time.

 

12. You shall discharge your general duties as a director pursuant to the
Company’s Articles of Association of the Company and applicable law.

 

13. This letter of appointment shall be governed by and construed in accordance
with the law of the State of Delaware.

 

14. It is agreed that director insurance will be in place during the term of
this agreement and will continue for 6 years after the termination of this
agreement.

 

Please sign the attached copy of this letter and return it to the Company to
signify your acceptance of the terms set out above.

 

Sincerely yours,       EVERYTHINGAMPED, INC.       /s/ David Boulette   David
Boulette, Chief Executive Officer       /s/ Phil Aspin   Name of Director: Phil
Aspin  

 

 3 

   

 